Citation Nr: 9907953	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-20 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a subarachnoid 
hemorrhage, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a cognitive 
disorder on a secondary basis.

3.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1987, January to June 1991, December 1995 to 
September 1996, with periods of active and inactive duty for 
training.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a September 1997 rating decision, service connection was 
awarded for hypertension, one of the issues raised by the 
veteran in his June 1997 substantive appeal to the Board.  
Accordingly, this claim has been granted and, under the 
guidance supplied by the U.S. Court of Appeals for Veterans 
Claims (Court) in AB v. Brown, 6 Vet. App. 35 (1993) and the 
United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, this claim is not before the Board at 
this time.


REMAND

Based on a review of the veteran's statements and testimony 
before a hearing office at the RO in July 1997, the 
undersigned finds that the veteran has raised the issue of an 
extraschedular evaluation.  While the veteran has not 
specifically requested an extraschedular evaluation, he has 
contended that he is unable to perform his pervious work as 
an anesthesiologist due to his service-connected disability.  
In support of that claim, he has submitted directly to the 
Board a report of a recent evaluation that contains the 
conclusion that he should be medically retired from his 
employment as a physician due to a subarachnoid hemorrhage 
and what is described as a history highly suggestive of a 
transient ischemic attack during an April 1996 angiogram 
procedure while he was on active duty in Germany.  The 
veteran states his condition has deteriorated and he has been 
medically retired.  He has submitted a January 1999 document 
from the Office of Personnel Management that confirms his 
separation from Government service.  This document, however, 
does not explicitly state the separation is due to service 
connected disability.  If the veteran has documents that 
would make this point clear, he should submit them. 

As noted by the hearing officer at the hearing held in July 
1997, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
"average" industrial impairment.  38 U.S.C.A. § 1155 (West 
1991).  However, 38 C.F.R. § 3.321(b)(1) (1998) provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular evaluation.  The 
governing norm for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards. 

The Court's precedents suggest that a claim for an 
extraschedular rating is not "inextricably intertwined" 
with an underlying claim for an increased schedule rating.  
In Kellar v. Brown, 6 Vet. App. 157, 162 (1994), the Court 
held a claim for an extraschedular rating for a particular 
disability is not inextricably intertwined with a claim for a 
total disability rating for the same disability.  
Nevertheless, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 89 (1996).  The 
Court also has held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the officials to whom such authority is 
delegated might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that 
such circumstances are found in this case. 

As noted in Floyd, 9 Vet. App. at 95, the Court has held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) (1998) in the first instance 
because §  3.321(b)(1) establishes a specific procedure 
requiring all claims under that provision to be referred to 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service for an initial decision.  
However, the Court did hold that the Board may be required to 
consider the applicability of § 3.321(b)(1) when the issue 
had been raised before the Board.  Specifically, the Court 
stated that "the regulation does not preclude the Board from 
considering whether referral to the appropriate first line 
officials is required" and "[t]he procedural requirements 
of 38 C.F.R. § 3.321(b)(1) do not deprecate from the ability 
or obligation of the Board to seek out all issues which are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the [Board's] decision."  
Id. at 95-96.  The Court further stated that "the correct 
course of action for the Board in extraschedular 
consideration cases . . . is to raise the issue and remand it 
for the proper procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1)."  Id. at 95; see also id. at 96 ("the Board 
is in fact obligated to consider the applicability of the 
extraschedular rating regulation, but must then refer the 
matter for a decision in the first instance by the 
appropriate VA officials.")

With respect to the claim for service connection for a 
thoracic spine disability, the veteran reported at the RO 
hearing in July 1997 that he had actual X-ray films taken at 
Ft. Benning at the time he sustained the reported injury in 
the parachute landing that he states caused this disability.  
The Board wishes to emphasize that such evidence would be 
extremely pertinent to this claim, both to establish the 
existence of the disability and, assuming the films are 
labeled to show the date and place where they were taken, to 
establish service incurrence.  Therefore, it is of utmost 
importance that the veteran cooperates in the request noted 
below to make the films available in conjunction with the VA 
examination. 

Finally, it appears that the evidence the veteran has 
submitted directly to the Board raises the issue of 
entitlement to service connection for residuals of a 
transient ischemic attack on active duty.  This matter must 
be addressed by the RO.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including any recent treatment of the 
veteran's condition.  The veteran should 
also submit evidence to confirm that his 
separation from government service was 
for service connected disability.   

2.  The RO should arrange for a VA 
orthopedic and radiological examination 
to determine the nature of any current 
thoracic spine disability and its 
etiology.  The claims folder should be 
made available for review by the 
examiners.  It is imperative that the 
veteran provides for review the x-ray 
studies taken in service in 1991 that he 
reported he had in his possession at the 
RO hearing in July 1997.  It is also 
essential that the radiologist have for 
review the X-ray studies conducted in 
conjunction with the VA examination in 
April 1997.  The radiologist should 
provide an interpretation of the films 
provided by the veteran and should 
indicate whether the films are marked to 
identify when and where they were taken.  
The radiologist should then compare the 
films or the interpretation of the films 
with the evidence in the claims file.  
The orthopedic examination should address 
the current manifestations of any 
thoracic spine disability.  The 
orthopedist and the radiologist should 
consult to provide a joint opinion, if at 
all possible, as to the degree of medical 
probability that the X-ray films from 
service demonstrate any disability that 
is causally related to any currently 
demonstrated thoracic spine disability.  
In this regard, the physician should 
address whether scoliosis of the thoracic 
spine is present and, if so, whether it 
is causally related to any disease or 
injury of service origin.  If the 
physicians conclude that disability of 
both service related and non service 
related origins is present currently in 
the thoracic spine, the physicians should 
comment as to whether the manifestations 
of the service related disability may be 
distinguished from the manifestations of 
the nonservice related disability.

3.  The RO should arrange for a VA 
neurological examination to determine the 
nature, extent, and severity of the 
service-connected subarachnoid 
hemorrhage.  The claims folders or the 
pertinent medical records contained 
therein, including all recent treatment 
records and a copy of this remand, must 
be provided to the examiner.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected disability.  The examiner 
should provide explicit responses to the 
following questions:

(a) What are the objective manifestations 
of the service-connected subarachnoid 
hemorrhage, if any?

(b)  The veteran's subjective complaints 
should be noted, including any cognitive 
disorder.

(c)  Based on a review of the veteran and 
all clinical studies performed, is it as 
likely as not that the subarachnoid 
hemorrhage has caused any or all of the 
subjective complaints cited above?  The 
specific subjective complaints associated 
with the service-connected disability 
should be reported.

(d)  Based a review of the veteran and 
all clinical studies, is it as likely as 
not that veteran's subarachnoid 
hemorrhage and the resulting 
disabilities, if any, has caused a marked 
interference with the veteran's ability 
to be employed as an anesthesiologist?  
The physician should then comment as to 
the degree to which the veteran's 
subarachnoid hemorrhage and the resulting 
disabilities, if any, would impair his 
ability to engage in average civilian 
occupations?

4.  The RO should review the medical 
reports above to determine if they meet 
the requirements of paragraph 3.  If not, 
the report or reports should be returned 
as inadequate for rating purposes and, if 
necessary, the case should be referred to 
another appropriate medical specialist 
who will address the above-noted 
questions.

5.  Thereafter, the case should be 
reviewed by the RO. The RO should 
expressly address the provisions of 
38 C.F.R. § 3.321(b)(1) (1998), and 
provide appropriate notice to the veteran 
of a determination in this regard.   The 
RO should also that appropriate action to 
deal with the informal claim for service 
connection for residuals of a transient 
ischemic attack.  The veteran is advised 
that any additional claims, including the 
issue of entitlement to additional 
compensation under 38 C.F.R. 
§ 3.321(b)(1), will not be before the 
Board unless the determination of the RO 
is unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. § 7105 (West 1991).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument to the RO on the 
questions at issue. See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 9 -


